Woods, C. J.
That the jury were properly instructed to inquire whether the contents of the regulation paper were made known to the plaintiff before he went to work for the defendants, so far at least as the paper related to the giving of notice, and that the burden was upon the defendants to prove the affirmative, is not, as we understand, contro*491verted in this case. The difficulty arises from an apprehension, on the part of the defendants, that the proof of that necessary fact was made by the evidence, which was clear and uncontradicted, that the plaintiff had the paper itself in his hands, and, for aught that appears, might have read it. But we think that something more was necessary. Without doubt it was evidence from which an inference might well have been drawn that the plaintiff did read the paper. But whether he did so or not, was still, upon fhe evidence, an open question; and whether he could read or not was, as the judge who tried the cause correctly ruled, a question not of law but of fact.
This is not a case of a written contract, in which the party who has signed it is estopped, in the absence of fraud or imposition, to deny that the contents were known to him.
We also think that it was properly left to the jury, upon the evidence, to inquire whether the plaintiff left the defendants’ employment at the time he received the injury, or after he was sufficiently recovered to admit of bis returning to his work. The evidence was clear that a proposition was made to him to leave his work till such time as he could properly return to it, and to receive his wages during the interval. But there is not that clear proof of his acceptance of the proposal, but that the jury might have been properly charged with the inquiry whether it were so. The witness stated that the plaintiff seemed satisfied with the proposal. This was proper evidence, to be weighed with the fact that he did not return to claim the wages, and that he entirely ceased to work from the time he received the injury.
On the whole, we discover no error in the course of the trial, and are of opinion that there should be

Judgment on the verdict.